Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 05/21/2021 and claims 1-3, 5-9, 11-15 and 17-19 are now in condition for allowance.
3.	As Applicant pointed out on pages 8-9 of the response, art of record, Levin, Zhang, or Mathews, does not teach and/or fairly suggest a process for:
“allocating memory to a thread of a multi-threaded program by determining and generating a count of the available local thread blocks, wherein a first data structure pointing to unallocated blocks of memory for use locally by the thread, wherein after the local thread block is allocated, the count in a thread-local freelist is decremented, and when it becomes empty, accessing a global freelist of available blocks of memory to determine a set of available blocks represented by the global freelist which includes a second data structure pointing to unallocated blocks of memory accessible by a plurality of thread-local freelists. After the global freeelist is accessed, blocks are allocated by copying free block pointers of the global freelist to a thread-local state, wherein the allocating the set of available blocks from the global freelist to the thread-local freelist refills the thread-local freelist as a block of N/2 entries of available blocks, wherein N represents a size of the first data structure” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 7 and 13.
Thus all pending claims 1-3, 5-9, 11-15 and 17-19 are allowed over the art of record.

Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193